Winslow, C. J.
The trial judge construed the clause of the policy allowing thirty-one days grace for the payment of all premiums after the payment of the first annual premium as applying to the provision requiring a written permit to be obtained and an extra premium to be paid in case of entry into military service. The insured having died within the thirty-one day period, the conclusion that the company was still liable on the policy naturally followed.
It might be somewhat doubtful whether this construction of the two provisions would be the most logical as an original proposition. However, the meaning of the two provisions cannot be said to be entirely clear; and in a case where two constructions are possible, the construction given to them by the company itself must be considered as very persuasive. Certainly in such case the company should not complain if that construction be adopted by the court. It is very clear that the company construed the provision for thirty-one days of grace during which the policy continued in force as applying to the -military service provision, and we think under the circumstances of doubt as to the logical construction the trial judge was right in following the company’s construction.
By the Court. — Judgment affirmed.